DETAILED ACTION	

This action is in response to the application filed on 5/11/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 23, it’s not clear as to what is meant by the limitation “a gain operator connected between the switch and the constant voltage controller, and the switch and the constant current controller, the gain operator receiving the first switching 10signal and the gain from the constant voltage controller and the constant current controller, respectively”. It appears that some language may be missing from the claim.  	 	Furthermore, the limitation “the constant voltage controller” lacks proper Dependent claims 24-26 inherits the deficiencies of independent claim 23 and are therefore also rejected under 35 U.S.C. 112 second paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Patent 9123286) in view of Kim et al. (US 2017/0033692). 	Regarding claim 1, Park discloses (see fig. 4) a power voltage generator comprising: a booster (L1, M1, M2) configured to boost an input voltage (Vin) to an output voltage (ELVDD) based on an on-off 5operation of a switch (operation of M1); a voltage sensor (R1/R2) configured to generate a sensing voltage (Vf) by sensing the output voltage (operation of R1/R2); a constant voltage controller (68) configured to generate a first switching signal to control the switch (output from 68) by comparing the sensing voltage (Vf) with a reference voltage (Vref). 	Park does not disclose a constant current controller configured to generate a gain based on a ratio of an 10electrode signal of the switch and a target signal by comparing the electrode signal of the switch with the target signal. 	Kim et al. discloses (see fig. 5) a constant current controller (1082) configured to generate a gain (output from 1082) based on a ratio of an 10electrode signal of a switch (GP) and a target signal (Vref2) by comparing the electrode signal of the switch with the target signal (operation of 1082 comparing GP and Vref2). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the generator of Park to include the features of Kim et al. because it’s used as a protection means, thus increasing operational efficiencies.  	Regarding claim 21, Park discloses (see fig. 1 and 4) a display device comprising:25 a display panel including a gate line (S1-Sn), a data line (D1-Dn) and a pixel (20) connected to the gate line and the data line (20 connection to S1-Sn and D1-.  	
Claims 2-5, 19-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Patent 9123286) in view of Kim et al. (US 2017/0033692) and Zhang et al. (US 2005/0270813). 	Regarding claims 2 and 22, Park does not disclose a gain operator configured to generate a second switching signal by multiplying the gain to the first switching 15signal, wherein the on-off operation of the switch is controlled by the second switching signal. 	Zhang et al. discloses (see fig. 13) a gain operator (OpAmp1-5, OpAmp7, PWM, gate driver and multiplier) configured to generate a second switching signal (output from gate driver) by multiplying a gain (output from gain) to a first switching 15signal (output from OpAmp6), wherein an on-off operation of a switch is controlled by the second switching signal (output from multiplier is used controlling the operation of Q). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the generator of Park to include the features of Zhang et al. because it’s used as a means to adjust operations during transient events, thus increasing operational efficiencies.  	Regarding claim 3, Park discloses (see fig. 4) that the booster includes an inductor (L1), a first diode (M2), and the switch (M1), 20the inductor includes a first terminal to which the input voltage is applied (terminal of L1 connected to Vin) and a second terminal connected to a first electrode of the first diode (terminal of L1 connection to electrode of M2), the switch includes a gate electrode (gate of M1), a source electrode (source of M1) and a drain electrode (drain of M1), and the drain . 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Patent 9123286) in view of Kim et al. (US 2017/0033692), Zhang et al. (US 2005/0270813) and Kazama (US Patent 8767424). 	Regarding claim 12, Park does not disclose the electrode signal of the switch is a first signal which is a signal of the source electrode of the switch. 	Kazama discloses (see fig. 1) an electrode signal of a switch (signal from 9) is a first signal which is a signal of a source electrode of the switch (signal from 9 is from the .
Allowable Subject Matter
Claim 6-11 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Qiu et al. (US Patent 8299770) discloses a threshold voltage monitoring and control in synchronous power converters. 	Huang et al. (US Patent 7696731) discloses a method and circuit for reducing switching ringing in a switching regulator. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838